Citation Nr: 1112171	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-34 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1971 and from September 1984 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Jurisdiction is currently with the RO in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has the following service connected disabilities: small airways disease, assigned a 60 percent disability rating; status post abdominal aortic aneurysm repair, currently assigned a 20 percent disability rating; left ear hearing loss, currently assigned a noncompensable (0 percent) disability rating; and impotence with penile prosthetic implant, currently assigned a noncompensable disability rating.  

The Veteran also has a number of significant non-service connected disabilities, including coronary artery disease, hypothyroidism, hypertension, uncontrolled diabetes mellitus, and carotid stenosis.

The Veteran last worked full time in June 2005.  While the Veteran claimed on his application for TDIU that he stopped working due to his disability, he denied that he was receiving or expected to receive disability or workers compensation benefits and it appears he worked briefly on a part-time basis in 2008.  

The Veteran was afforded a VA examination in July 2008, and the examiner concluded that the Veteran was capable of sedentary employment.  However, the Veteran asserted that his respiratory disability had worsened and so the Veteran was afforded another VA examination in August 2010.  The examiner stated that the Veteran is "capable of only limited sedentary employment," but provided no explanation for this conclusion.  

A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, a remand is necessary to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected disabilities, prevent the Veteran from finding or maintaining substantially gainful employment.  The examiner is asked to provide an explanation for his or her conclusions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and his ability to work, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected health problems, renders the Veteran unable to find and maintain substantially gainful employment.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

